Prospectus November 9, 2010 6,591,, PAR VALUE $0.0, 3,240,,-OFF BY ITS PARENT, PHYSICIANS HEALTHCARE MANAGEMENT GROUP, INC.(“PHYH”), WHICH INCLUDES 3,472, 6,591,223 shares of common stock, par value $0.0001, 3,240,000 of Series A Preferred Convertible Shares and 622,324 of Series B Preferred Convertible Shares (the “Shares”) of Phyhealth Corporation (“Phyhealth” or “Registrant”) are being spun-off hereby by Physicians Healthcare Management Group, Inc., a Nevada corporation (“PHYH”).Phyhealth is currently a wholly-owned subsidiary of PHYH.Phyhealth will assume all the businesses, assets and liabilities of PHYH at the time of or prior to the spin-off (and, accordingly, that PHYH post-spin-off will have no business, assets or liabilities other than the equity interest in the newly spin-off Phyhealth). This Prospectus is being furnished in connection with the planned spin-off of Phyhealth from PHYH and the issuance of Phyhealth common stock in the spin-off, which will issue shortly after the date of this Prospectus (referred to herein as the “spin-off date”).Following the registered spin-off, each of Phyhealth and PHYH will be independent, publicly-traded companies.Upon effectiveness of the Registration Statement, Phyhealth will be a company reporting to the SEC under the Securities Exchange Act of 1934 while PHYH will not be a publicly reporting company.Post spin-off, Phyhealth will be a development stage company.Similarly, PHYH has only been involved in organizational-related activities, has no operating history and has not realized any revenues.(See “Risk Factors.”) PHYH is effecting the spin-off pursuant to the terms of the PHYH Board of Directors’ July 31, 2009 resolution and related organic actions, including requisite majority shareholder approval.PHYH currently owns all of the Registrant’s 1,000 common shares issued and outstanding. PHYH currently has 155,925,507 common shares, 162,000,000 Series A Preferred Convertible Shares and 31,116,176 Series B Preferred Convertible Shares outstanding.Phyhealth Shares are being issued on a 1 for 50 basis, for every common and preferred share of PHYH outstanding, as the spin-off date, estimated to occur on or aboutNovember 1, 2010.(Because certain regulatory filings and notices must be made, with regard to this spin-off, the precise record and spin-off date is not precisely knowable.).On the spin-off date, the Registrant will issue an additional 3,471,713 shares of common stock to PHYH, and all PHYH’s common and preferred shareholders as of June 30, 2010 will receive 1 share of Phyhealth for every 50 shares (or their equivalent) of PHYH held.Phyhealth expects to issue 3,118,510 common shares, 3,240,000 Series A Preferred Convertible Shares and 622,324 Series B Preferred Convertible Shares to the PHYH shareholders on a prorata basis.PHYH will retain 3,472,713 Phyhealth common shares and two Phyhealth officers will retain options to purchase 800,000 shares of Phyhealth common stock. Since there are 155,925,507 PHYH common shares outstanding, 1/ 50th, or 3,118,510 Phyhealth common shares will be issued to the PHYH common shareholders; since there are 162,000,000 Series A Preferred Convertible PHYH Shares outstanding (each convertible into one share of PHYH common stock), 1/ 50th, or 3,240,000 Series A Preferred Convertible shares will be issued to the Series A Preferred Convertible PHYH shareholders; since there are 31,116,176 Series B Preferred Convertible PHYH Shares outstanding, 1/50th or 622,324 Phyhealth Series B Preferred Convertible shares will be issued to the Series B Preferred Convertible PHYH shareholders; and since there are 40,000,000 options to purchase 40,000,000 common shares, 1/50th or options on 800,000 common shares will be issued. Reason for Furnishing this Prospectus We are furnishing this Prospectus to provide information to holders of PHYH who will be issued Phyhealth shares in the spin-off. It is not, and is not to be construed as, an inducement or encouragement to buy or sell any of Phyhealth’s securities or those of PHYH. The information contained in this Prospectus is believed by us to be accurate as of the date set forth on its cover. Changes may occur after that date, and neither Phyhealth nor PHYH are required to update the information except in the normal course of our public disclosure obligations and practices. No stockholder approval of the spin-off is required, and none is being sought.Neither PHYH nor Phyhealth are asking you for a proxy. There is currently a relatively illiquid trading market for PHYH common stock, the OTC Pink Sheets trading symbol for which is PHYH. Following the spin-off, PHYH expects that its common stock will continue to be listed on the Pink Sheets as PHYH and Phyhealth common stock is expected to qualify for and be traded on the Over-the-Counter Bulletin Board (the “OTCBB”) or other proprietary secondary market under a symbol yet to be determined. It is also the current intent of Phyhealth to file, shortly after the spin-off date, for an initial public offering of up to $10,000,000.Any such IPO would be the subject of an appropriate Registration Statement under the Securities Act of 1933. IN REVIEWING THIS PROSPECTUS, YOU SHOULD CAREFULLY CONSIDER THE MATTERS DESCRIBED UNDER THE CAPTION “RISK FACTORS” BEGINNING ON PAGE8. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION NOT CONTAINED IN THE PROSPECTUS IN CONNECTION WITH THIS OFFERING AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED. UNTIL FEBRUARY, 2011 (90 DAYS AFTER THE DATE HEREOF), ANY BROKER-DEALER EFFECTING TRANSACTIONS IN THE SHARES, WHETHER OR NOT PARTICIPATING IN THIS DISTRIBUTION, MAY BE REQUIRED TO DELIVER A CURRENT COPY OF THIS PROSPECTUS.THIS IS IN ADDITION TO THE OBLIGATION OF DEALERS TO DELIVER A COPY OF THIS PROSPECTUS WHEN ACTING AS UNDERWRITERS AND WITH RESPECT TO ANY UNSOLD ALLOTMENTS OR SUBSCRIPTIONS. TABLE OF CONTENTS Descriptive Title Page PROSPECTUS SUMMARY 4 THE OFFERING 4 SUMMARY FINANCIAL DATA 7 RISK FACTORS 8 THE SPIN-OFF 19 DIVIDEND POLICY 25 RELATED PARTY TRANSACTIONS 25 PHYH AND PHYHEALTH 27 PHYH Overview 26 Phyhealth Corporation 26 Physhield Insurance Exchange, a Risk Retention Group, and Phyhealth Underwriters, Inc. 27 The Healthcare Opportunity 29 Phyhealth Overview 37 Employees 46 Property 46 Litigation 47 Directors and Executive Officers 47 Executive Compensation 50 Securities Ownership by Beneficial Owners andManagement 39 SELECTED FINANCIAL DATA 51 PRO FORMA FINANCIAL INFORMATION 52 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 53 APPLICATION OF PROCEEDS 57 MARKET PRICEOF COMMON STOCK AND RELATED MATTERS 57 SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 58 PHYH's RELATIONSHIP WITH PHYHEALTH FOLLOWING THE SPIN-OFF 60 ABSENCE OF PUBLIC MARKET AND DIVIDEND POLICY 61 CAPITALIZATION 62 DILUTION 62 DESCRIPTION OF CAPITAL STOCK 62 SHARES ELIGIBLE FOR FUTURE SALES 68 LEGAL MATTERS 69 EXPERTS 69 WHERE YOU CAN FIND MOREINFORMATION 69 APPENDIX (FINANCIAL STATEMENTS) 71 PROSPECTUS SUMMARY The following summary is qualified in its entirety by the more detailed information and financial statements appearing elsewhere or incorporated by reference in this Prospectus.All references in this Prospectus to Shares are as ofSeptember 30, 2010, unless otherwise specified.Prospective investors should carefully consider the information set forth under the heading “Risk Factors.” The Offering The following is a summary of some of the information contained in this Prospectus. In addition to this Summary, Phyhealth urges you to read the entire prospectus carefully, including the risks of investing in its common stock discussed under “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Phyhealth’s and PHYH’s financial statements and the notes thereto included in this Prospectus. As used in this Prospectus, references to “PHYH” refer to Physicians Healthcare Management Group, Inc. and references to “Phyhealth” refer to Phyhealth Corporation. PHYH AND PHYHEALTH (See p. 27) Physicians Healthcare Management Group, Inc. (“PHYH”) is a Nevada corporation located at 700 South Poinciana Boulevard, Suite 506, Miami, Florida 33166 (Telephone: 305-779-1760).PHYH’s business model consists of developing community health plans in partnership with physicians, which intend to offer various government and commercial health insurance products to consumers.PHYH also offers through its subsidiary, Phyhealth Underwriters, Inc. (“Underwriters”) and its affiliate Physhield Insurance Exchange, a Risk Retention Group (“Physhield”), medical professional liability insurance (medical malpractice) to physicians.PHYH’s potential success relies largely on the profitable management of insured risks.PHYH is a development stage corporation and to date has been involved only in organizational and regulatory compliance activities, does not have an operating history and has not realized any revenues from operations. Phyhealth Corporation (“Phyhealth”) is a Delaware corporation located at 700 South Royal Poinciana Boulevard, Suite 506, Miami, Florida 33166 (Telephone: 305-779-1760). Phyhealth is presently a wholly-owned subsidiary of PHYH and is a dormant shell corporation with no operations. Post spin-off, Phyhealth will assume all of PHYH’s operations and will be a development stage company. Relationship between PHYH and Phyhealth before the Spin-off (See p. 27) Currently Phyhealth is a wholly-owned subsidiary of PHYH. On or prior to the spin-off date, PHYH will transfer to Phyhealth any and all of the assets and liabilities employed in PHYH’s business operations (cumulatively referred to in this Prospectus as the “restructuring”).After the spin-off, Phyhealth will be an independent public company, any relationship thereafter limited to the terms of the respective Separation Agreement and Tax Matters Agreement outlined below and PHYH’s continuing economic interest in Phyhealth through its 3,472,713 post spin-off share ownership.For a more detailed description of these relationships, see the section entitled “Relationship Between Phyhealth and PHYH Following the Spin-Off.” 4 The Spin-Off (See p. 19) See “The Spin-Off,” beginning on page19, for a more detailed description of the matters described below. Reasons for the Spin-Off See “The Spin-Off” describing in detail the spin-off,impact on price/market capitalization, spin-off ratio, resultsof the spin-off, reason for the Prospectus and related considerations. Shares Issued Phyhealth will issue to all PHYH shareholders on the effective date of the spin-off a pro rata distribution of the following (based on the number of shares outstanding on the record date to be selected uponthe assumption of and in dividend for the following: (i) 3,118,510 shares of Phyhealth common stock on the 155,925,507 outstanding common shares of PHYH; (ii) 3,240,000 Phyhealth Series A Preferred Convertible shares on the 162,000,000 Series A Preferred Convertible shares of PHYH; (iii) 622,324 Phyhealth Series B Preferred Convertible shares of the 31,116,176 Series B Preferred Convertible shares of PHYH currently outstanding; and(iv) 3,472,713 commonshares (approximately 9.8% of Phyhealth’s new capitalization, fully diluted) to be issued to and retained by PHYH (this is inclusive of the 1,000 shares of Phyhealth stock currently held by PHYH). Spin-Off Date The spin-off date is expected to occur on or about November 1, 2010.Holders of record of PHYH on the record date to be selected will become entitled to receive the Phyhealth common shares as outlined above.In addition, their rights as holders of common shares of PHYH will continue. Spin-Off Ratio Pursuant to the Phyhealth common stock spin-off and associated distributions outlined above, there will be a dividend to PHYH shareholders of Phyhealth capital stock based on 1 for 50 (2%) of the outstanding common and preferred shares in PHYH. In the case of anyone entitled to receive a fractional share, the number of Phyhealth shares to be issued shall be rounded up the nearest higher whole number of shares.In addition, anyone entitled to receive less than 100 shares, known as an “odd lot” number of shares, the number of Phyhealth shares to be issued shall be rounded up to 100 shares. 5 Securities to be Distributed Based on the information available to us as of September 30, 2010, Phyhealth estimates that approximately3,118,510 shares of Phyhealth common stock will be issued on approximately 155,925,507 PHYH common shares outstanding; 3,240,000 Phyhealth Series A Preferred Convertible shares will be issued on the 162,000,000 Series A Preferred Convertible shares of PHYH outstanding; 622,324 Phyhealth Series B Preferred Convertible shares will be issued on the 31,116,176 Series B Preferred Convertible shares of PHYH currently outstanding. The exact number of shares of Phyhealth common stock, Series A Preferred and Series B Preferred shares to be distributed in connection with this spin-off will be determined based on the number of shares of PHYH outstanding on the spin-off date. Phyhealth will also issue an additional 3,471,713 shares to PHYH, after which PHYH will own a total of 3,472,713 common shares of Phyhealth. As part of the spin-off, Phyhealth will be issuing physical certificates to their shareholders. Island Stock Transfer, the Company’s transfer agent, will distribute the certificates directly to the shareholders. Instead of receiving physical share certificates, registered holders who currently hold certificates representing PHYH will receive, for every 50 shares of PHYH held on the spin-off date, one share of Phyhealth’s common or preferred stock in a physical certificate established for them by Phyhealth’s transfer agent. In turn, Phyhealth’s transfer agent will mail the physical certificate with a Phyhealth cover letter attached to each registered holder. After the distribution, such holders may request that their shares of Phyhealth common stock be transferred to a brokerage or other account at any time. For stockholders who own PHYH shares through a broker or other nominee, their shares of Phyhealth’s common stock will be credited to their account by the broker or other nominee. Certain U.S. Federal Income Tax Consequences of the Spin-Off The spin-off is taxable to the recipient, as with any dividend. 6 Secondary Market While there is a public market for shares of PHYH (trading on OTC Pink Sheets), there is currently no public market for Phyhealth common stock.Phyhealth intends to apply to list its common stock on the OTCBB or other secondary market for which it qualifies under a symbol yet to be determined.Phyhealth expects that trading on the OTCBB in Phyhealth common stock will begin on the effective date of the spin-off. Following the spin-off, PHYH will have no business, assets or liabilities, other than its equity interest in the newly spun-off Phyhealth. Relationship Between Phyhealth and PHYH Following the Spin-Off Phyhealth and PHYH have entered into a respective Separation Agreement and a Tax Matters Agreement in connection with the spin-off.These agreements provide for completion of the spin-off, and will govern the relationship between Phyhealth and PHYH after the spin-off and provide for the allocation of employee benefits, tax and other liabilities and obligations attributable to periods before the spin-off. These agreements also include arrangements with respect to interim services and a number of ongoing commercial relationships. For a more detailed description of these agreements, see the section entitled “Relationship Between Phyhealth and PHYH Following the Spin-Off.” Dividend Policy Following this share distribution, neither PHYH nor Phyhealth anticipate paying any dividends on their respective common stock in the foreseeable future. Appraisal Rights Holders of PHYH common or preferred shares have no dissenters’ rights of appraisal in connection with this spin-off of Phyhealth common shares. Transfer Agent and Registrar Island Stock Transfer, 100 Second Avenue South, Suite 104N, St. Petersburg, Florida 33701 is our stock transfer company, 727-289-0010; Fax: 727-289-0069; E-mail Address: info@islandstocktransfer.com. Risk Factors See the section entitled “Risk Factors” beginning on page11for a discussion of some of the factors you should carefully consider in connection with this spin-off, including detailed risks related respectively to the spin-offproper, Phyhealth’s common stock and its business. SUMMARY FINANCIAL DATA The Summary Financial Information, all of whichhas been derived from audited and unaudited financial statements included elsewhere in this Prospectus,reflects the operations of PHYH (the predecessor) for its limited operating history as of and for the period from inception to June 30, 2010.This information should be read in conjunction with the unaudited financial statements as of and for each of thesix months ended June 30, 2010 and 2009, and for the period for February 14, 2005 (inception) to June 30, 2010, contained in Appendix F and “Management’s Discussion and Analysis of Financial Condition and Results of Operation.” 7 June 30, 2010 Current Assets $ Non-current Assets $ Current liabilities $ Long Term Liabilities $
